DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 2/4/2021. Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1 has been amended.  

Quayle Action
This application is in condition for allowance except for the following formal matters: 
In claim 1, line 14, change “the two magnets” to -- two magnets --;
In claim 1, line 26 change "each phase being separately and alternately arranged in respective spaced, slots (8)" to -- , each phase being separately and alternately arranged in a respectively spaced [[,]] slot of a plurality of slots (8) --;
In claim 1, line 39, change “the numbers” to -- numbers --;
In claim 1, line 40, change “the position” to -- a position --;
In claim 2, line 3, change “the number of slots” to -- a number of slots --;
In claim 2, line 4, change “the number of magnetic” to -- a number of magnetic --;
In claim 2, line 7, change “the position” to -- a position --;
In claim 2, lines 4-5, change “an optional ratio” to -- a selected ratio --;
In claim 3, line 6, change “is arranged on a primary part (2)” to -- and the primary part (2) are --;
In claim 8, line 4, change “the respectively supplied alternating voltage has” to -- respectively supplied alternating voltages have --;
In claim 14, line 5, change “the form” to -- a form --;

Claims 9, 12, 13 and 15 should be amended as follows:

9. An electrical machine (1) in accordance with Claim 1, 
characterized in 
that one of the air gap winding and the slot winding (4 or 5) is controlled in [[the]] a direct current mode of operation and the other one of the air gap winding and the slot winding (4 or 5) is controlled in [[the]] an alternating current mode of operation.

12. An electrical machine (1) in accordance with Claim 1, 
characterized in 
that [[the]] electrical connecting elements (12c, 2d) of the air gap winding (4) and [[the]] electrical connecting elements (14c, 14d) of the slot winding (5) are connected to the winding strands (12a, 12b; 14a, 14b) in such a manner that [[they]] the air gap winding (4) and the slot winding (5) are arranged in alternating manner, preferably in meandering form.

13. An electrical machine (1) in accordance with Claim 1, 
characterized in 
that [[the]] electrical connecting elements (12c, 12d) of the air gap winding (4) and [[the]] electrical connecting elements (14c, 14d) of the slot winding (5) are connected to the winding strands (12a, 12b; 14a, 14b) in such a manner that [[they]] the air gap winding (4) and the slot winding (5) are either arranged spatially in [[the]] a plane of the winding strands or at an optional angle to [[the]] a plane of the direction of movement.


characterized in 
that the winding strands (12a, 12b) of the air gap winding (4) and the winding strands (14a, 14b) of the slot winding (5) are oriented parallel to [[the]] a rotational axis (15) and/or perpendicularly to [[the]] a thrust axis (16) and/or are fixed to the primary part (2) by means of [[the]] electrical connecting elements (12c, 12s 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the indication of allowability of claims 1-16 is the inclusion of the limitations “wherein each respective phase (4a) directly abuts an adjacent alternating phase (4b)” and “the slot winding (5) comprises at least two phases (5a, 5b) each phase being separately and alternately arranged in respective spaced, slots (8) of the first iron core (7)” which are not found in or suggested by the prior art references in combination with the other features recited in claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E MATES/Examiner, Art Unit 2832     

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832